                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 NASHVILLE UNDERGROUND, LLC,

         Plaintiff,                             Case No. 3:20-cv-00426

 v.                                             Judge Eli J. Richardson
                                                Magistrate Judge Alistair E. Newbern
 AMCO INSURANCE COMPANY,

         Defendant.


                                           ORDER

        By agreement of the parties, the telephone conference with the Magistrate Judge set for

November 17, 2020 at 10:00 a.m. is CANCELLED.

        It is so ORDERED.



                                                   ____________________________________
                                                   ALISTAIR E. NEWBERN
                                                   United States Magistrate Judge




      Case 3:20-cv-00426 Document 38 Filed 11/16/20 Page 1 of 1 PageID #: 333
